DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 November 2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-7, and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 7,813,542) (“Lee”) in view of Yama to et al. (US 2010/0171966) (“Yamamoto”). Lee discloses:
Claim 1: a robot (FIG. 1, 10) having a hand (11) which supports the wafer (W) and transports the wafer to an aligner apparatus comprising an aligner sensor (4; “an aligning chamber 4” implies a generic alignment sensor); 
a sensor which detects a position of the wafer before the robot delivers the wafer to the aligner apparatus while supporting the wafer by the hand, the sensor comprising the aligner sensor or a protrusion detecting sensor for detecting the position of the wafer (protrusion detecting sensor which is 20 or a sensor of “flat zone aligner (not shown)”); and 
a determination unit (30/40) which determines a positional deviation of the wafer based on a detection value of the sensor, wherein 
the hand picks up the wafer housed in a housing (2 has a housing structure), and transports the wafer to the aligner apparatus (4), and 
the protrusion detecting sensor detects whether or not the wafer projects from a housing space of the housing (column 4, lines 59-67);
Claim 5: wherein the aligner sensor detects the wafer when the aligner apparatus performs alignment of the wafer (“imaging unit 20”);
Claim 9: wherein the sensor including a light emitting unit and a light receiving unit, based on whether or not the light receiving unit receives an inspection light projected by the light emitting unit, detects whether or not the wafer exists between the light emitting unit and the light receiving unit, and the determination unit obtains plural times positions of the hand when the sensor detects the edge of the wafer, and determines the positional deviation of the wafer based on the positions of the hand (column 7, line 42 to column 8, line 67; FIG. 4);
Claim 10: wherein the hand is a passive grip-type in which the wafer is placed on the hand and transported without holding the edge of the wafer or an adsorption-type in which the surface of the wafer is sucked with a negative pressure and transported (“blade 11, on which wafer W was placed”);
Claim 11: supporting the wafer using a hand (11) of a robot (10) which supports the wafer (W) and transports the wafer to an aligner apparatus comprising an aligner sensor (4; “an aligning chamber 4” implies a generic alignment sensor), 
detecting a position of the wafer by using a sensor comprising the alignment sensor or a protrusion detecting sensor while supporting the wafer by the hand before the robot delivers the wafer to the aligner apparatus (protrusion detecting sensor which is 20 or a sensor of “flat zone aligner (not shown)”), and 
determining a positional deviation of the wafer based on a detection value of the sensor (30/40), wherein 
the hand picks up the wafer housed in a housing (2 has a housing structure), and transports the wafer to the aligner apparatus (4), and 
the protrusion detecting sensor detects whether or not the wafer projects from a housing space of the housing (column 4, lines 59-67).

Lee does not directly show:
Claim 1: the aligner sensor detects and enables the adjusting of a rotation phase of the wafer after the wafer is delivered to the aligner apparatus;
Claim 6: wherein the aligner sensor is a light detecting sensor comprising: a light emitting unit irradiates an inspection light; and a light receiving unit which receives a light which is the inspection light reflected by the wafer or a light which is the inspection light partly blocked by the wafer and outputs a value corresponding to the light quantity, wherein the aligner sensor detects plural times the wafer while moving the wafer by the hand;
Claim 7: wherein the aligner sensor is a CCD sensor which detects the position of the edge of the wafer;
Claim 11: a rotation phase of the wafer is detected by the aligner sensor and adjusting of the rotation phase is thereby enabled after the wafer is delivered to the aligner apparatus.
It is noted that Lee does not show the internal structure of aligner apparatus 4. It cannot be assumed that Lee’s aligner apparatus 4 does what is claimed.

Yamamoto shows a similar device having:
Claim 1: the aligner sensor detects and enables the adjusting of a rotation phase of the wafer after the wafer is delivered to the aligner apparatus (paragraph [0070]);
Claim 6: wherein the aligner sensor is a light detecting sensor comprising: a light emitting unit irradiates an inspection light; and a light receiving unit which receives a light which is the inspection light reflected by the wafer or a light which is the inspection light partly blocked by the wafer and outputs a value corresponding to the light quantity, wherein the aligner sensor detects plural times the wafer while moving the wafer by the hand (2a/2b; Fig. 3-4/7-8B);
Claim 7: wherein the aligner sensor is a CCD sensor which detects the position of the edge of the wafer (3);
Claim 11: a rotation phase of the wafer is detected by the aligner sensor and adjusting of the rotation phase is thereby enabled after the wafer is delivered to the aligner apparatus (paragraph [0070]);
for the purpose of efficiently placing the wafer in the correct position relative to a reference phase position (paragraph [0070]). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Lee as taught by Yamamoto and include Yamamoto’s similar device having:
Claim 1: the aligner sensor detects and enables the adjusting of a rotation phase of the wafer after the wafer is delivered to the aligner apparatus;
Claim 6: wherein the aligner sensor is a light detecting sensor comprising: a light emitting unit irradiates an inspection light; and a light receiving unit which receives a light which is the inspection light reflected by the wafer or a light which is the inspection light partly blocked by the wafer and outputs a value corresponding to the light quantity, wherein the aligner sensor detects plural times the wafer while moving the wafer by the hand;
Claim 7: wherein the aligner sensor is a CCD sensor which detects the position of the edge of the wafer;
Claim 11: a rotation phase of the wafer is detected by the aligner sensor and adjusting of the rotation phase is thereby enabled after the wafer is delivered to the aligner apparatus;
for the purpose of efficiently placing the wafer in the correct position relative to a reference phase position. 

Allowable Subject Matter
Claim 12 (the combination of original Claims 1 and 2) is allowed.

Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments, see pp. 6-9, filed 23 November 2022, with respect to the rejection(s) of claim(s) 1-12 under Lee have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lee and Yamamoto.

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD MCCLAIN whose telephone number is (571)272-7803. The examiner can normally be reached Monday through Friday from 8:30 a.m. to 5:00 p.m. and at gerald.mcclain@uspto.gov (see MPEP 502.03 (II)).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Gerald McClain/Primary Examiner, Art Unit 3652